NOTE: This order is 11onprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RALPH DEPONTE, SR.,
Claimo:nt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent»Appellee. l
2012-7080
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in case no. 09-4136, Judge Mary J.
Sch0e1en.
ON MOTION
ORDER
Ra1ph DePonte, Sr. moves for 3 30-day extension of
time to file his corrected opening brief.
Up0n consideration thereof,
IT ls ORDERED THAT:

DEPONTE V. DVA 2
The motion is granted DePonte’s corrected opening
brief is due within 30 days of the date of filing of this
order.
FOR THE CoURT
   lsi Jan Horbaly
Date J an Horba1y
C1erk
cc: Ralph DePonte, Sr.
Gregg Paris Yates, Esq.
s21
FlLED
U.S. COURT 0F APPEALS FOH
TI-lE FEDERAL ClRCUIT
|‘1AY 02 2012
JANu0nBAw
cleat